DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          IRVIN L. BENNETT,
                              Appellant,

                                     v.

   DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT
              o/b/o EOLANDE BRIANNE HILL,
                        Appellee.

                               No. 4D17-1706

                               [July 18, 2018]

   Administrative Appeal from the State of Florida, Department of
Revenue, Child Support Program; L.T. Case Nos. 2000929186 and
51170002127DR.

  Irvin L. Bennett, Lauderhill, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carrie R. McNair,
Assistant Attorney General, Child Support Enforcement, Tallahassee, for
appellee.

PER CURIAM.

  Affirmed without prejudice to appellant moving for modification. See
Macias v. Dep’t of Revenue, 16 So. 3d 985 (Fla. 3d DCA 2009); Miley v.
Dep’t of Revenue, 23 So. 3d 1284 (Fla. 4th DCA 2010).

WARNER, MAY and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.